THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262        Filed 07/15/19   Page 1 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



COUNTY OF SAN BERNARDINO                   Claim Number: 1
OFFICE OF THE TAX COLLECTOR                Claim Date: 07/30/2018
268 W HOSPITALITY LN, 1ST FL               Debtor: THE NORDAM GROUP, INC.
SAN BERNARDINO, CA 92415


PRIORITY                   Claimed:            $22,622.85
MOTION INDUSTRIES INC                      Claim Number: 2
PO BOX 1477                                Claim Date: 07/30/2018
BIRMINGHAM, AL 35201                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $12,998.85
AVERITT EXPRESS                            Claim Number: 3
PO BOX 3166                                Claim Date: 07/30/2018
COOKEVILLE, TN 38502                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $9,212.73
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 4
TRANSFEROR: UNITED REFRIGERATION INC       Claim Date: 08/01/2018
ATTN: ROBERT TANNOR                        Debtor: THE NORDAM GROUP, INC.
555 THEODORE FREMD AVE, STE C209           Comments: POSSIBLY AMENDED BY 20117
RYE, NY 10580

UNSECURED                  Claimed:             $9,850.18
CRG FINANCIAL LLC                          Claim Number: 5
TRANSFEROR: ADMIRAL EXPRESS LLC            Claim Date: 08/03/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626                        Comments: POSSIBLY AMENDED BY 130


UNSECURED                  Claimed:            $19,467.69               Scheduled:              $15,693.60




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 1
THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 2 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



ROLLED ALLOYS INC                          Claim Number: 6
125 W STERNS RD                            Claim Date: 08/06/2018
TEMPERANCE, MI 48182                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $7,874.04
MCMASTER-CARR SUPLLY COMPANY               Claim Number: 7
1901 RIVERSIDE PKWY                        Claim Date: 08/08/2018
DOUGLASVILLE, GA 30135                     Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $5,308.97
COUNTY OF ORANGE                           Claim Number: 8
PO BOX 4515                                Claim Date: 08/06/2018
SANTA ANA, CA 92702                        Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 110


PRIORITY                   Claimed:            $12,973.00
DELL MARKETING LP                          Claim Number: 9
ONE DELL WAY, RR1, MS52                    Claim Date: 08/06/2018
ROUND ROCK, TX 78682                       Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:            $33,789.33
UNSECURED                  Claimed:            $53,983.52
ABF FREIGHT SYSTEM INC                     Claim Number: 10
D/B/A ARCBEST                              Claim Date: 08/02/2018
ATTN BANKRUPTCY DESK                       Debtor: THE NORDAM GROUP, INC.
PO BOX 10048
FORT SMITH, AR 72917

UNSECURED                  Claimed:             $5,662.41




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 2
THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 3 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



VENDOR RECOVERY FUND IV, LLC               Claim Number: 11
TRANSFEROR: NAC GROUP INC                  Claim Date: 08/02/2018
PO BOX 669                                 Debtor: THE NORDAM GROUP, INC.
SMITHTOWN, NY 11787


UNSECURED                  Claimed:             $1,050.00
OKLAHOMA CHILLER CORPORATION               Claim Number: 12
C/O JONATHAN NEFF & ASSOCIATES PC          Claim Date: 08/13/2018
NINE E FOURTH ST, STE 900                  Debtor: THE NORDAM GROUP, INC.
TULSA, OK 74103


UNSECURED                  Claimed:            $15,255.08
AIRGAS USA LLC                             Claim Number: 13
110 W 7TH ST, STE 1300                     Claim Date: 08/13/2018
TULSA, OK 74119                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $128.73
MAYDAY MANUFACTURING COMPANY INC           Claim Number: 14
3100 JIM CHRISTAL RD                       Claim Date: 08/13/2018
DENTON, TX 76207                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,873.50
TNT MACHINE INC                            Claim Number: 15
1300 S BEBE                                Claim Date: 08/13/2018
WICHITA, KS 67209                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $379,550.62




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 3
THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262        Filed 07/15/19   Page 4 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



EVOQUA WATER TECHNOLOGIES LLC              Claim Number: 16
10 TECHNOLOGY DRIVE                        Claim Date: 08/10/2018
LOWELL, MA 01851                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $28,281.44
CRG FINANCIAL LLC                          Claim Number: 17
TRANSFEROR: SOUTHERN PRIDE TRUCKING INC    Claim Date: 08/14/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:            $64,070.44               Scheduled:              $64,070.44
PACIFIC COAST COMPOSITES                   Claim Number: 18
418 VALLEY AVE NW, B-115                   Claim Date: 08/14/2018
PUYALLUP, WA 98371                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $6,601.80
ROCKY POINT CLAIMS LLC                     Claim Number: 19
TRANSFEROR: VECTOR TECHNOLOGIES INC        Claim Date: 08/17/2018
PO BOX 165                                 Debtor: THE NORDAM GROUP, INC.
NORWALK, CT 06853


UNSECURED                  Claimed:           $120,710.00
GVERIN, JAMES                              Claim Number: 20
D/B/A INTERSTATE METALS                    Claim Date: 08/20/2018
66 S SECOND ST                             Debtor: THE NORDAM GROUP, INC.
BAY SHORE, NY 11706


UNSECURED                  Claimed:             $7,500.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 4
THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262    Filed 07/15/19   Page 5 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



DUPLAN INDUSTRIES                          Claim Number: 21
DBA GILBERT MACHINE & MANUFACTURING        Claim Date: 08/20/2018
1265 STONE DR                              Debtor: THE NORDAM GROUP, INC.
SAN MARCOS, CA 92078


UNSECURED                  Claimed:            $57,024.00
FOAM MOLDERS INC                           Claim Number: 22
20004 STATE RD                             Claim Date: 08/20/2018
CERRITOS, CA 90703                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,644.00
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 23
TRANSFEROR: SPENCER REED CONSULTING LLC    Claim Date: 08/20/2018
ATTN: ROBERT TANNOR                        Debtor: THE NORDAM GROUP, INC.
555 THEODORE FREMD AVE, STE C209           Comments: POSSIBLY AMENDED BY 20157
RYE, NY 10580

UNSECURED                  Claimed:            $28,791.40
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 24
TRANSFEROR: TECT AEROSPACE WELLINGTON IN   Claim Date: 08/20/2018
ATTN: ROBERT TANNOR                        Debtor: THE NORDAM GROUP, INC.
555 THEODORE FREMD AVE, STE C209           Comments: POSSIBLY AMENDED BY 20154
RYE, NY 10580

UNSECURED                  Claimed:             $2,826.00
SPECTECH USA INC                           Claim Number: 25
6203 S 39TH W AVE                          Claim Date: 08/17/2018
TULSA, OK 74132                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $37,509.40




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 5
THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 6 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SPRAY EQUIPMENT & SERVICE CENTER INC       Claim Number: 26
311 PATTIE                                 Claim Date: 08/20/2018
WICHITA, KS 67211                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $105,918.22
SAFETY-KLEEN/CLEAN HARBORS                 Claim Number: 27
600 LONGWATER DRIVE                        Claim Date: 08/21/2018
NORWELL, MA 02061                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $618.97
JANEWAY MACHINE, INC                       Claim Number: 28
C/O JONATHAN NEFF & ASSOCIATES, P.C.       Claim Date: 08/24/2018
9 E FOURTH ST, SUITE 900                   Debtor: THE NORDAM GROUP, INC.
TULSA, OK 74103


UNSECURED                  Claimed:            $55,869.28
POLYMERSHAPES, LLC                         Claim Number: 29
ATTN CREDIT DEPARTMENT                     Claim Date: 08/24/2018
10130 PERIMETER PKWY, SUITE 500            Debtor: THE NORDAM GROUP, INC.
CHARLOTTE, NC 28216


UNSECURED                  Claimed:             $2,761.29
ELKEM SILCONES USA CORP                    Claim Number: 30
C/O COFACE NORTH AMERICAN INSURANCE CO     Claim Date: 08/27/2018
650 COLLEGE RD E, STE 2005                 Debtor: THE NORDAM GROUP, INC.
PRINCETON, NJ 08540


UNSECURED                  Claimed:            $24,945.29




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 6
THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 7 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AIREPS INC                                 Claim Number: 31
1529 N HARMONY CIRCLE                      Claim Date: 08/27/2018
ANAHEIM, CA 92807                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,201.01
LOCKWOOD INDUSTRIES LLC                    Claim Number: 32
D/B/A FRALOCK                              Claim Date: 08/27/2018
28525 W. INDUSTRY DRIVE                    Debtor: THE NORDAM GROUP, INC.
VALENCIA, CA 91355


UNSECURED                  Claimed:             $3,178.80
DEPARTMENT OF THE TREASURY - IRS           Claim Number: 33
PO BOX 7346                                Claim Date: 08/27/2018
PHILADELPHIA, PA 19101-7346                Debtor: THE NORDAM GROUP, INC.



PRIORITY                   Claimed:             $1,000.00 UNLIQ
HORIZON LAWN & LANDSCAPE INC               Claim Number: 34
C/O WINTERS & KING INC                     Claim Date: 08/24/2018
ATTN: MICHAEL J KING                       Debtor: THE NORDAM GROUP, INC.
2448 E 81ST ST, STE 5900
TULSA, OK 74137

UNSECURED                  Claimed:            $36,112.38
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 35
TRANSFEROR: SOUTHEASTERN FREIGHT LINES I   Claim Date: 08/28/2018
ATTN: ROBERT TANNOR                        Debtor: THE NORDAM GROUP, INC.
555 THEODORE FREMD AVE, STE C209           Comments: POSSIBLY AMENDED BY 97
RYE, NY 10580

UNSECURED                  Claimed:            $12,055.19




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 7
THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 8 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



LASER DESIGN INC                           Claim Number: 36
ATTN DAVID HATTEBERG                       Claim Date: 08/31/2018
5900 GOLDEN HILLS DR                       Debtor: THE NORDAM GROUP, INC.
MINNEAPOLIS, MN 55416


UNSECURED                  Claimed:              $850.00
LASER DESIGN INC                           Claim Number: 37
ATTN DAVID HATTEBERG                       Claim Date: 08/31/2018
5900 GOLDEN HILLS DR                       Debtor: THE NORDAM GROUP, INC.
MINNEAPOLIS, MN 55416


UNSECURED                  Claimed:             $7,621.10
LASER DESIGN INC                           Claim Number: 38
ATTN DAVID HATTEBERG                       Claim Date: 08/31/2018
5900 GOLDEN HILLS DR                       Debtor: THE NORDAM GROUP, INC.
MINNEAPOLIS, MN 55416


UNSECURED                  Claimed:             $2,850.00
LASER DESIGN INC                           Claim Number: 39
ATTN DAVID HATTEBERG                       Claim Date: 08/31/2018
5900 GOLDEN HILLS DR                       Debtor: THE NORDAM GROUP, INC.
MINNEAPOLIS, MN 55416


UNSECURED                  Claimed:             $5,625.00
LASER DESIGN INC                           Claim Number: 40
ATTN DAVID HATTEBERG                       Claim Date: 08/31/2018
5900 GOLDEN HILLS DR                       Debtor: THE NORDAM GROUP, INC.
MINNEAPOLIS, MN 55416


UNSECURED                  Claimed:             $3,800.00




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 8
THE NORDAM GROUP, INC.                           Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 9 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



LEADING TECHNOLOGY COMPOSITES INC          Claim Number: 41
2626 WEST MAY                              Claim Date: 08/30/2018
WICHITA, KS 67213                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $5,425.70
VIRGINIA TILE COMPANY                      Claim Number: 42
ATTN ROBIN WINSETT                         Claim Date: 09/04/2018
28320 PLYMOUTH RD                          Debtor: THE NORDAM GROUP, INC.
LIVONIA, MI 48150


UNSECURED                  Claimed:             $8,545.38
MARATHONNORCO AEROSPACE INC                Claim Number: 43
C/O BAKER & HOSTETLER LLP                  Claim Date: 09/04/2018
ATTN: ADAM FLETCHER, ESQ                   Debtor: THE NORDAM GROUP, INC.
127 PUBLIC SQUARE, STE 2000                Comments: POSSIBLY AMENDED BY 111
CLEVELAND, OH 44114

ADMINISTRATIVE             Claimed:             $1,951.00
UNSECURED                  Claimed:           $103,592.00
COTRONICS CORPORATION                      Claim Number: 44
131 47TH ST                                Claim Date: 09/05/2018
BROOKLYN, NY 11232                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $730.22
VWR INTERNATIONAL LLC                      Claim Number: 45
100 MATSON FORD RD, BLDG ONE, STE 200      Claim Date: 09/06/2018
RADNOR, PA 19082                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $359.58




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 9
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 10 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 46
TRANSFEROR: UNITED REFRIGERATION INC       Claim Date: 09/05/2018
ATTN: ROBERT TANNOR                        Debtor: THE NORDAM GROUP, INC.
555 THEODORE FREMD AVE, STE C209           Comments: POSSIBLY AMENDED BY 20117
RYE, NY 10580

UNSECURED                  Claimed:             $9,850.18
TENNESSEE DEPARTMENT OF REVENUE            Claim Number: 47
C/O ATTORNEY GENERAL                       Claim Date: 09/06/2018
PO BOX 20207                               Debtor: THE NORDAM GROUP, INC.
NASHVILLE, TN 37202-0207                   Comments: WITHDRAWN
                                           DOCKET: 935 (02/05/2019)

PRIORITY                   Claimed:             $8,873.00 UNLIQ
UNSECURED                  Claimed:             $1,774.60 UNLIQ
RUBBERCRAFT CORP OF CA LTD                 Claim Number: 48
3701 CONANT ST                             Claim Date: 09/07/2018
LONG BEACH, CA 90808                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $7,245.95
PRAXAIR DISTRIBUTION INC                   Claim Number: 49
C/O RMS (AN IQOR COMPANY)                  Claim Date: 09/07/2018
PO BOX 361345                              Debtor: THE NORDAM GROUP, INC.
COLUMBUS, OH 43236


ADMINISTRATIVE             Claimed:                 $0.00
UNSECURED                  Claimed:            $24,190.86
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 50
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:             $4,233.78




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 10
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 11 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 51
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:             $6,890.17
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 52
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:             $7,715.72
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 53
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:            $17,735.03
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 54
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:            $13,811.00
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 55
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:            $20,264.36




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 11
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 12 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 56
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:              $792.98
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 57
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:            $48,741.61
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 58
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:              $578.00
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 59
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:            $25,907.37
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 60
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:             $4,174.65




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 12
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 13 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 61
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:             $5,814.07
AMERICAN EXPRESS TRAVEL RELATED-           Claim Number: 62
SERVICES COMPANY INC                       Claim Date: 09/07/2018
C/O BECKET & LEE LLP                       Debtor: THE NORDAM GROUP, INC.
PO BOX 3001
MALVERN, PA 18355-0701

UNSECURED                  Claimed:             $9,120.48
CRG FINANCIAL LLC                          Claim Number: 63
TRANSFEROR: ISOVOLTA AG                    Claim Date: 09/10/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:            $18,658.09               Scheduled:               $18,623.64
HOLDREN CONSULTING ENGINEERING             Claim Number: 64
ATTN CARL HOLDREN                          Claim Date: 09/10/2018
7559 PRINCETON GLENDALE RD                 Debtor: THE NORDAM GROUP, INC.
HAMILTON, OH 45011


PRIORITY                   Claimed:             $1,442.79
ESTES FORWARDING WORLDWIDE LLC             Claim Number: 65
PO BOX 26206                               Claim Date: 09/10/2018
RICHMOND, VA 23260                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,654.99




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 13
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 14 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



GRACO SUPPLY COMPANY                       Claim Number: 66
1001 MILLER AVE                            Claim Date: 09/10/2018
FORT WORTH, TX 76105                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $228,168.81
FRANCHISE TAX BOARD                        Claim Number: 67
ATTN BANKRUPTCY SECTION MS A340            Claim Date: 09/10/2018
PO BOX 2952                                Debtor: THE NORDAM GROUP, INC.
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:              $829.28
HARTZELL, DARYL E                          Claim Number: 68
23109 KINGFISHER DR                        Claim Date: 09/12/2018
FORT MILL, SC 29707                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,100.00
HONEYWELL INTERNATIONAL INC                Claim Number: 69
ATTN PAUL HADZELLIS                        Claim Date: 09/13/2018
1300 W WARNER RD, MS 1207-4HCC             Debtor: THE NORDAM GROUP, INC.
TEMPE, AZ 85284


UNSECURED                  Claimed:            $16,967.74
POWELL ELECTRONICS INC                     Claim Number: 70
200 COMMODORE DR                           Claim Date: 09/10/2018
SWEDESBORO, NJ 08085                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $108,328.44




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 14
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 15 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



HAIN CAPITAL INVESTORS, LLC                Claim Number: 71
TRANSFEROR: SEYER INDUSTRIES INC           Claim Date: 09/10/2018
ATTN: AMANDA RAPOPORT                      Debtor: THE NORDAM GROUP, INC.
301 ROUTE 17, 7TH FLOOR
RUTHERFORD, NJ 07070

UNSECURED                  Claimed:           $627,512.00               Scheduled:              $570,382.00
SPRAY EQUIPMENT & SERVICE CENTER INC       Claim Number: 72
311 PATTIE                                 Claim Date: 09/10/2018
WICHITA, KS 67211                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $4,743.08
CLEMENT COMMUNICATIONS                     Claim Number: 73
PO BOX 398                                 Claim Date: 09/11/2018
BUFFALO, NY 14240                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $212.61
H.B. FULLER                                Claim Number: 74
1200 WILLOW LAKE BLVD                      Claim Date: 09/14/2018
SAINT PAUL, MN 55110                       Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:             $6,782.83
UNSECURED                  Claimed:             $4,436.02
GURIT (USA) INC                            Claim Number: 75
115 BROADCOMMON RD                         Claim Date: 09/17/2018
BRISTOL, RI 02809                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $10,339.79




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 15
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 16 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AVIATION TECHNOLOGY ASSOCIATES LLC         Claim Number: 76
317 POINT CARPENTER RD                     Claim Date: 09/17/2018
FORT MILL, SC 29707                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $612,352.11
SAINT LOUIS DESIGNS INC                    Claim Number: 77
ATTN STEPHEN SAKONCHICK II                 Claim Date: 09/17/2018
6502 CANON WREN DR                         Debtor: THE NORDAM GROUP, INC.
AUSTIN, TX 78746


UNSECURED                  Claimed:            $41,017.00
AIRTECH INTERNATIONAL INC                  Claim Number: 78
5700 SKYLAB ROAD                           Claim Date: 09/17/2018
HUNTINGTON BEACH, CA 92647                 Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $180,381.35
CHEMSEARCH                                 Claim Number: 79
ATTN CREDIT DEPT                           Claim Date: 09/18/2018
2727 CHEMSEARCH DR                         Debtor: THE NORDAM GROUP, INC.
IRVING, TX 75062


UNSECURED                  Claimed:            $37,914.83
TRC MASTER FUND LLC                        Claim Number: 80
TRANSFEROR: CARRIER ENTERPRISES LLC        Claim Date: 09/21/2018
ATTN: TERREL ROSS                          Debtor: THE NORDAM GROUP, INC.
PO BOX 633
WOODMERE, NY 11598

ADMINISTRATIVE             Claimed:             $5,385.33
UNSECURED                  Claimed:            $13,360.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 16
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 17 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



WITTEN COMPANY INC                         Claim Number: 81
8199 N 116TH E AVE                         Claim Date: 09/25/2018
OWASSO, OK 74055-2647                      Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $43,603.09
TENCATE ADVANCED COMPOSITES USA INC        Claim Number: 82
18410 BUTTERFIELD BLVD                     Claim Date: 09/27/2018
MORGAN HILL, CA 95037                      Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $34,407.29
HAIN CAPITAL INVESTORS, LLC                Claim Number: 83
TRANSFEROR: BAKER INDUSTRIES INC           Claim Date: 09/27/2018
ATTN: AMANDA RAPOPORT                      Debtor: THE NORDAM GROUP, INC.
301 ROUTE 17, 7TH FLOOR
RUTHERFORD, NJ 07070

ADMINISTRATIVE             Claimed:           $211,754.00
UNSECURED                  Claimed:           $845,861.00               Scheduled:             $1,057,615.00
MEDLEY MATERIAL HANDLING COMPANY           Claim Number: 84
C/O EULER HERMES N.A.                      Claim Date: 09/28/2018
800 RED BROOK BLVD                         Debtor: THE NORDAM GROUP, INC.
OWINGS MILLS, MD 21117


UNSECURED                  Claimed:           $340,834.23
INDUSTRIAL CONTROLS OF OKLAHOMA LLC        Claim Number: 85
ATTN TAMMY NONTESANTO                      Claim Date: 10/01/2018
6767 E VIRGIN ST                           Debtor: THE NORDAM GROUP, INC.
TULSA, OK 74115


UNSECURED                  Claimed:           $101,877.57




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 17
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 18 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



ALRO STEEL CORPORATION                     Claim Number: 86
3100 E HIGHT ST                            Claim Date: 09/27/2018
JACKSON, MI 49203                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $23,191.87
PARKER-HANNIFIN CORPORATION                Claim Number: 87
CORPORATE CREDIT DEPT                      Claim Date: 10/01/2018
ATTN SANDRA J SBERNA                       Debtor: THE NORDAM GROUP, INC.
6035 PARKLAND BLVD
CLEVELAND, OH 44124

UNSECURED                  Claimed:           $273,620.00
CITY OF TULSA                              Claim Number: 88
175 E 2ND ST, STE 595                      Claim Date: 10/02/2018
TULSA, OK 74103-3201                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $126,303.95
PACIFIC PRECISION PRODUCTS                 Claim Number: 89
ATTN ACCOUNTING DEPT                       Claim Date: 10/08/2018
9671 IRVINE CENTER DRIVE                   Debtor: THE NORDAM GROUP, INC.
IRVINE, CA 92618


UNSECURED                  Claimed:             $8,464.50
W.W. GRAINGER INC                          Claim Number: 90
401 SOUTH WRIGHT ROAD W4E C37              Claim Date: 10/10/2018
JANESVILLE, WI 53546                       Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:             $3,611.17 UNLIQ
SECURED                    Claimed:             $5,545.13 UNLIQ
UNSECURED                  Claimed:            $10,938.12 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 18
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 19 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SCHENKER INC                               Claim Number: 95
1305 EXECUTIVE BLVD #200                   Claim Date: 10/04/2018
CHESAPEAKE, VA 23320                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $21,564.15
MID-AMERICA PRECISON PRODUCTS LLC          Claim Number: 96
1927 WEST 4TH STREET                       Claim Date: 10/05/2018
JOPLIN, MO 64801                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $21,310.01
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 97
TRANSFEROR: SOUTHEASTERN FREIGHT LINES I   Claim Date: 10/10/2018
ATTN: ROBERT TANNOR                        Debtor: THE NORDAM GROUP, INC.
555 THEODORE FREMD AVE, STE C209           Comments: POSSIBLY AMENDED BY 20151
RYE, NY 10580                              AMENDS CLAIM# 35

UNSECURED                  Claimed:            $12,476.41
UNITED RENTALS INC                         Claim Number: 98
ATTN CATRINA BENNETT                       Claim Date: 10/10/2018
6125 LAKEVIEW RD, #300                     Debtor: THE NORDAM GROUP, INC.
CHARLOTTE, NC 28269


UNSECURED                  Claimed:              $954.84
UNITED RENTALS INC                         Claim Number: 99
ATTN CATRINA BENNETT                       Claim Date: 10/10/2018
6125 LAKEVIEW RD, #300                     Debtor: THE NORDAM GROUP, INC.
CHARLOTTE, NC 28269


UNSECURED                  Claimed:            $17,985.60




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 19
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 20 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



GOODEN GROUP INC, THE                      Claim Number: 100
ATTN VALERIE WILLIAMS                      Claim Date: 10/11/2018
2611 KELLEY POINTE PARKWAY                 Debtor: THE NORDAM GROUP, INC.
EDMOND, OK 73013


UNSECURED                  Claimed:            $28,327.50
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 101
TRANSFEROR: AERO FASTENER CO INC           Claim Date: 10/12/2018
ATTN: ROBERT TANNOR                        Debtor: THE NORDAM GROUP, INC.
555 THEODORE FREMD AVE, STE C209           Comments: POSSIBLY AMENDED BY 20125
RYE, NY 10580

UNSECURED                  Claimed:            $10,668.27
AMERICAN ELECTRIC POWER                    Claim Number: 102
ATTN BANKRUPTCY                            Claim Date: 10/15/2018
PO BOX 371496                              Debtor: THE NORDAM GROUP, INC.
PITTSBURGH, PA 15250-7496


UNSECURED                  Claimed:           $690,128.20
TEXAS MACHINE-TOOL INTERNATIONAL LLC       Claim Number: 103
600 RESEARCH AVENUE                        Claim Date: 10/15/2018
WACO, TX 76705                             Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $13,603.68
FAIR HARBOR CAPITAL, LLC                   Claim Number: 104
TRANSFEROR: ULINE SHIPPING SUPPLIES        Claim Date: 10/17/2018
ANSONIA FINANCE STATION                    Debtor: THE NORDAM GROUP, INC.
PO BOX 237037
NEW YORK, NY 10023

UNSECURED                  Claimed:             $7,765.73               Scheduled:                $7,765.73




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 20
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 21 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SOLAR TURBINES INCORPORATED                Claim Number: 105
C/O CATERPILLAR INC                        Claim Date: 10/18/2018
ATTN KURT KELLER                           Debtor: THE NORDAM GROUP, INC.
100 NE ADAMS ST
PEORIA, IL 61629

UNSECURED                  Claimed:            $64,001.91
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       Claim Number: 106
ATTN OFFICE OF THE ATTORNEY GENERAL -      Claim Date: 10/22/2018
BANKRUPTCY & COLLECTIONS DIVISION          Debtor: THE NORDAM GROUP, INC.
PO BOX 12548, MC-008                       Comments: WITHDRAWN
AUSTIN, TX 78711

PRIORITY                   Claimed:             $2,000.00 UNLIQ
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS       Claim Number: 107
ATTN OFFICE OF THE ATTORNEY GENERAL -      Claim Date: 10/22/2018
BANKRUPTCY & COLLECTIONS DIVISION          Debtor: THE NORDAM GROUP, INC.
PO BOX 12548, MC-008                       Comments: WITHDRAWN
AUSTIN, TX 78711

PRIORITY                   Claimed:              $674.27
UNSECURED                  Claimed:               $67.42
KOLLSMAN INC                               Claim Number: 108
C/O GORDON & REES LLP                      Claim Date: 10/23/2018
ATTN JEFFREY D CAWDREY                     Debtor: THE NORDAM GROUP, INC.
101 W BROADWAY, STE 2000
SAN DIEGO, CA 92101

UNSECURED                  Claimed:             $8,295.00
COYOTE LOGISTICS LLC                       Claim Number: 109
960 NORTH POINTE PKWY, STE 150             Claim Date: 10/24/2018
ALPHARETTA, GA 30005                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $337,700.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 21
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 22 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



COUNTY OR ORANGE                           Claim Number: 110
PO BOX 4515                                Claim Date: 10/29/2018
SANTA ANA, CA 92702                        Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim 8

PRIORITY                   Claimed:            $15,911.56 UNLIQ
MARATHONNORCO AEROSPACE INC                Claim Number: 111
C/O BAKER & HOSTETLER LLP                  Claim Date: 11/09/2018
ATTN ADAM FLETCHER, ESQ                    Debtor: THE NORDAM GROUP, INC.
127 PUBLIC SQ, STE 2000                    Comments:
CLEVELAND, OH 44114                        Amends claim# 43

ADMINISTRATIVE             Claimed:             $1,951.00
UNSECURED                  Claimed:            $69,839.00
VISION SYSTEMS AERONAUTICS                 Claim Number: 112
C/O COFACE NORTH AMERICA INSURANCE CO      Claim Date: 11/13/2018
650 COLLEGE RD E, STE 2005                 Debtor: THE NORDAM GROUP, INC.
PRINCETON, NJ 08540


UNSECURED                  Claimed:             $1,323.45
HOUGHTON INTERNATIONAL INC                 Claim Number: 113
ATTN STACY HOROWITZ                        Claim Date: 11/13/2018
945 MADISON AVE                            Debtor: THE NORDAM GROUP, INC.
NORRISTOWN, PA 19403


UNSECURED                  Claimed:              $321.19
LYNXSYSTEMS LLC                            Claim Number: 114
C/O BARROW & GRIMM PC                      Claim Date: 11/09/2018
ATTN BRAD HECKENKEMPER                     Debtor: THE NORDAM GROUP, INC.
110 W 7TH STREET SUITE 900
TULSA, OK 74119

UNSECURED                  Claimed:            $31,307.48




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 22
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 23 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



FERGUSON PERFORATING COMPANY               Claim Number: 115
PO BOX 2038                                Claim Date: 11/23/2018
PROVIDENCE, RI 02905                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $72,501.25
FAIR HARBOR CAPITAL LLC AS                 Claim Number: 116
ASSIGNEE OF MANKIEWICZ LLC                 Claim Date: 11/30/2018
PO BOX 237037                              Debtor: THE NORDAM GROUP, INC.
NEW YORK, NY 10023


UNSECURED                  Claimed:            $19,155.82
IHS GLOBAL INC                             Claim Number: 117
C/O IHS MARKIT                             Claim Date: 12/04/2018
15 INVERNESS WAY EAST                      Debtor: THE NORDAM GROUP, INC.
ENGLEWOOD, CO 80112


UNSECURED                  Claimed:            $10,057.29
STINNETT & ASSOCIATES LLC                  Claim Number: 118
C/O JOHN E HOWLAND                         Claim Date: 12/04/2018
525 SOUTH MAIN ST, STE 700                 Debtor: THE NORDAM GROUP, INC.
TULSA, OK 74103


UNSECURED                  Claimed:           $116,451.00
AIRBUS AMERICAS CUSTOMER SERVICES, INC.    Claim Number: 119
2550 WASSER TERR, STE 9100                 Claim Date: 12/06/2018
HERNDON, VA 20171                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $400,367.24




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 23
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 24 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



OTIS ELEVATOR COMPANY                      Claim Number: 120
C/O CREDIT & COLLECTIONS                   Claim Date: 12/06/2018
ATTN TREASURY SERVICES                     Debtor: THE NORDAM GROUP, INC.
5500 VILLAGE BLVD
WEST PALM BEACH, FL 33407

UNSECURED                  Claimed:             $1,734.70
EULER HERMES N A INSURANCE CO AGENT OF     Claim Number: 121
AIRBUS AMERICAS CUSTOMER SERVICES INC      Claim Date: 12/11/2018
800 RED BROOK BLVD                         Debtor: THE NORDAM GROUP, INC.
OWINGS MILLS, MD 21117


ADMINISTRATIVE             Claimed:            $44,699.57
UNSECURED                  Claimed:           $291,624.67
US CUSTOMS AND BORDER PROTECTION           Claim Number: 122
ATTN REVENUE DIVISION, BRANKRUPTCY TEAM    Claim Date: 12/17/2018
6650 TELECOM DR, SUITE 100                 Debtor: THE NORDAM GROUP, INC.
INDIANAPOLIS, IN 46278


PRIORITY                   Claimed:                 $0.00 UNLIQ CONT
DUN & BRADSTREET                           Claim Number: 123
C/O RMS (AN IQOR COMPANY)                  Claim Date: 12/17/2018
PO BOX 361345                              Debtor: THE NORDAM GROUP, INC.
COLUMBUS, OH 43236


UNSECURED                  Claimed:             $2,562.50
WENCOR LLC                                 Claim Number: 124
ATTN CHARLES ELDER                         Claim Date: 12/21/2018
1625 NORTH 1100 WEST                       Debtor: THE NORDAM GROUP, INC.
SPRINGVILLE, UT 84663


UNSECURED                  Claimed:            $38,259.35




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 24
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 25 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



FORTNER ENG & MFG INC                      Claim Number: 125
ATTN CHARLES ELDER                         Claim Date: 12/21/2018
1625 NORTH 1100 WEST                       Debtor: THE NORDAM GROUP, INC.
SPRINGVILLE, UT 84663


UNSECURED                  Claimed:            $44,743.10
ARGOSY COMPOSITE ADVANCED MATERIALS LLC    Claim Number: 126
C/O COFACE NORTH AMERICA INSURANCE CO      Claim Date: 01/08/2019
650 COLLEGE ROAD EAST, STE 2050            Debtor: THE NORDAM GROUP, INC.
PRINCETON, NJ 08540


UNSECURED                  Claimed:           $194,792.09
BRENNTAG SOUTHWEST INC                     Claim Number: 127
704 E WINTERGREEN                          Claim Date: 01/08/2019
LANCASTER, TX 75134                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $88,467.76
SPIRIT AEROSYSTEMS INC                     Claim Number: 128
C/O FOULSTON SIEFKIN LLP                   Claim Date: 02/05/2019
ATTN SHANNON WEAD                          Debtor: THE NORDAM GROUP, INC.
1551 N WATERFRONT PKWY, STE 100
WICHITA, KS 67206

UNSECURED                  Claimed:            $10,218.60
GLOBAL AIRTECH                             Claim Number: 129
16539 SATICOY ST                           Claim Date: 02/13/2019
VAN NUYS, CA 91406                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,421.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 25
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 26 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 130
ADMIRAL EXPRESS LLC                        Claim Date: 02/22/2019
100 UNION AVE                              Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626                        Comments:
                                           AMENDS CLAIM #5

ADMINISTRATIVE             Claimed:             $3,533.03
UNSECURED                  Claimed:            $15,945.67
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 131
ACCUFLEET TESTING SERVICES INC             Claim Date: 02/22/2019
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:             $5,700.00
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 132
AIR CAPITAL EQUIPMENT INC                  Claim Date: 02/22/2019
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:             $3,304.94
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 133
BRALCO METALS                              Claim Date: 02/22/2019
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


ADMINISTRATIVE             Claimed:             $1,150.00
UNSECURED                  Claimed:            $40,980.91
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 134
BSA KUNSTSTOFFTECHNIK GMBH                 Claim Date: 02/22/2019
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626                        Comments:
                                           amends claim# 20037 & 20038

UNSECURED                  Claimed:            $14,175.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 26
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 27 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 135
DURO LAK INC                               Claim Date: 02/22/2019
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


ADMINISTRATIVE             Claimed:               $558.43
UNSECURED                  Claimed:            $24,788.56
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 136
FIRST CLASS AVIATION INC                   Claim Date: 02/22/2019
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


ADMINISTRATIVE             Claimed:            $83,511.00
UNSECURED                  Claimed:            $31,370.00
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 137
HEATCON COMPOSITE SYSTEMS INC              Claim Date: 02/22/2019
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


ADMINISTRATIVE             Claimed:             $4,282.75
UNSECURED                  Claimed:            $39,321.32
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 138
SMITH BROTHERS TOOL CO                     Claim Date: 02/25/2019
100 UNION AVE                              Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:           $380,076.00
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 139
STEELMAN INDUSTRIES                        Claim Date: 02/25/2019
100 UNION AVE                              Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


ADMINISTRATIVE             Claimed:              $159.07
UNSECURED                  Claimed:              $972.75




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 27
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 28 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 140
STUART C IRBY CO                           Claim Date: 02/25/2019
100 UNION AVE                              Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


ADMINISTRATIVE             Claimed:               $187.41
UNSECURED                  Claimed:             $1,494.50
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 141
UNLAUB CO INC                              Claim Date: 02/25/2019
100 UNION AVE                              Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:             $5,313.22
CRG FINANCIAL LLC, AS ASSIGNEE OF          Claim Number: 142
JAK INC                                    Claim Date: 02/25/2019
100 UNION AVE                              Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:            $42,918.08
TRIUMPH FABRICATIONS                       Claim Number: 143
C/O GRETCHEN M. SANTAMOUR, ESQ.            Claim Date: 03/22/2019
2005 MARKET ST, STE 2600                   Debtor: THE NORDAM GROUP, INC.
PHILADELPHIA, PA 19103


UNSECURED                  Claimed:            $43,738.32
TRIUMPH AEROSTRUCTURES LLC                 Claim Number: 144
C/O GRETCHEN M. SANTAMOUR, ESQ.            Claim Date: 03/22/2019
2005 MARKET ST, STE 2600                   Debtor: THE NORDAM GROUP, INC.
PHILADELPHIA, PA 19103


UNSECURED                  Claimed:            $41,405.90




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 28
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 29 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



MISSOURI METALS LLC                        Claim Number: 145
914 WOHLERT STREET                         Claim Date: 03/26/2019
ANGOLA, IN 46703                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $390,726.26
NATIONAL TECHNICAL SYSTEMS                 Claim Number: 20000
2125 E KATELLA AVE STE 250                 Claim Date: 07/24/2018
ANAHEIM, CA 92806-6024                     Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $50,740.00 UNLIQ
DUNCAN AVIATION INC                        Claim Number: 20001
ATTN CHRYSTINE CALHOUN                     Claim Date: 07/27/2018
3701 AVIATION RD                           Debtor: THE NORDAM GROUP, INC.
LINCOLN, NE 68524


UNSECURED                  Claimed:           $222,498.48
MEMG CONSULTING, LLC                       Claim Number: 20002
4407 E 93 PL                               Claim Date: 07/30/2018
TULSA, OK 74137                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,000.00
DIAB AMERICAS LP                           Claim Number: 20003
315 SEAHAWK DRIVE                          Claim Date: 07/31/2018
DESOTO, TX 75115-2419                      Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $112,614.10




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 29
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 30 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



PEERLESS AEROSPACE FASTENER CORP           Claim Number: 20004
ATTN LEONARD STEVENS                       Claim Date: 08/02/2018
141 EXECUTIVE BLVD                         Debtor: THE NORDAM GROUP, INC.
P.O. BOX 710
FARMINGDALE, NY 11735

UNSECURED                  Claimed:            $39,233.18 UNLIQ
ASSOCIATED INDUSTRIES INC                  Claim Number: 20005
225 WABASH                                 Claim Date: 08/03/2018
WICHITA, KS 67214                          Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 20124


UNSECURED                  Claimed:           $474,845.53
ASSOCIATED INDUSTRIES INC                  Claim Number: 20006
225 WABASH                                 Claim Date: 08/03/2018
WICHITA, KS 67214                          Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           Amends claim# 20005

UNSECURED                  Claimed:           $389,466.67
CRG FINANCIAL LLC                          Claim Number: 20007
TRANSFEROR: SINCLAIR & SONS CUSTOM WELDI   Claim Date: 08/03/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:            $34,799.16               Scheduled:               $34,773.84
ROSCOE LUNDY INVESTIGATIONS                Claim Number: 20008
13004 E 122ND PL N                         Claim Date: 08/03/2018
COLLINSVILLE, OK 74021-8008                Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,500.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 30
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 31 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



MIKE HUFF AND ASSOCIATES                   Claim Number: 20009
PO BOX 906                                 Claim Date: 08/03/2018
OWASSO, OK 74055                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $6,230.00
VENDOR RECOVERY FUND IV, LLC               Claim Number: 20010
TRANSFEROR: WS WILSON CORPORATION          Claim Date: 08/06/2018
PO BOX 669                                 Debtor: THE NORDAM GROUP, INC.
SMITHTOWN, NY 11787


UNSECURED                  Claimed:            $12,952.50               Scheduled:               $12,952.50
DEFENSE SUPPLIERS OF ELECTRONIC COMPON     Claim Number: 20011
5505 N ATLANTIC AVE                        Claim Date: 08/06/2018
SUITE 107                                  Debtor: THE NORDAM GROUP, INC.
COCOA BEACH, FL 32931


UNSECURED                  Claimed:            $14,933.22
PINTA FOAMTEC INC                          Claim Number: 20012
2601 49TH AVE. N.                          Claim Date: 08/07/2018
SUITE 400                                  Debtor: THE NORDAM GROUP, INC.
MINNEAPOLIS, MN 55430-3765


UNSECURED                  Claimed:             $2,578.00
RESOURCES GLOBAL PROFESSIONALS (RGP)       Claim Number: 20013
17101 ARMSTRONG AVE                        Claim Date: 08/07/2018
IRVINE, CA 92614                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $8,834.50




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 31
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 32 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



HESLOP, STEVEN J                           Claim Number: 20014
5111 FIELDHURST CT                         Claim Date: 08/07/2018
MASON, OH 45040                            Debtor: THE NORDAM GROUP, INC.
                                           Comments: WITHDRAWN
                                           DOCKET: 225 (08/29/2019)

UNSECURED                  Claimed:             $9,570.63
ROSCOE LUNDY INVESTIGATIONS                Claim Number: 20015
13004 E 122ND PL N                         Claim Date: 08/07/2018
COLLINSVILLE, OK 74021-8008                Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,500.00
TATA TECHNOLOGIES INC                      Claim Number: 20016
41050 W ELEVEN MILE                        Claim Date: 08/08/2018
NOVI, MI 48375                             Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $306,102.73
CRG FINANCIAL LLC                        Claim Number: 20017
TRANSFEROR: MERIDIAN COMPENSATION PARTNE Claim Date: 08/09/2018
100 UNION AVENUE                         Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:            $33,164.82               Scheduled:               $33,164.82
BRADFORD CAPITAL HOLDINGS, LP              Claim Number: 20018
TRANSFEROR: STIRLING CAPITAL INVESTMENTS   Claim Date: 08/09/2018
C/O BRADFORD CAPITAL MGMT, LLC/B BRAGER    Debtor: THE NORDAM GROUP, INC.
PO BOX 4353
CLIFTON, NJ 07012

UNSECURED                  Claimed:            $12,970.53




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 32
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 33 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SHARPENING SPECIALISTS LLC                 Claim Number: 20019
P.O. BOX 13322                             Claim Date: 08/10/2018
WICHITA, KS 67213                          Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 20021


UNSECURED                  Claimed:             $8,908.45
SHARPENING SPECIALIST LC                   Claim Number: 20020
ATTN LARRY BELL                            Claim Date: 08/10/2018
PO BOX 13322                               Debtor: THE NORDAM GROUP, INC.
2124 S EDWARDS
WICHITA, KS 67213-1805

UNSECURED                  Claimed:             $1,305.44
SHARPENING SPECIALISTS LLC                 Claim Number: 20021
P.O. BOX 13322                             Claim Date: 08/10/2018
WICHITA, KS 67213                          Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 20019

UNSECURED                  Claimed:             $8,908.45
DELTATRAK INC                              Claim Number: 20022
ATTN JUDY STRASNER, ACCOUNTS RECEIVABLE    Claim Date: 08/10/2018
PO BOX 4115                                Debtor: THE NORDAM GROUP, INC.
MODESTO, CA 95352-4115


UNSECURED                  Claimed:             $8,460.00
NEUMEIER ENGINEERING INC                   Claim Number: 20023
22610 88TH AVE S                           Claim Date: 08/10/2018
KENT, WA 98031                             Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $238,257.00




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 33
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 34 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



GENERAL COMMUNICATIONS INC                 Claim Number: 20024
TRANSFEROR: ROCKY POINT CLAIMS LLC         Claim Date: 08/13/2018
ATTN EMMET STEPHENSON                      Debtor: THE NORDAM GROUP, INC.
400 NEVADA WAY
BOULDER CITY, NV 89005

UNSECURED                  Claimed:           $149,592.66               Scheduled:              $120,372.66
STRETCH FORMING CORPORATION                Claim Number: 20025
804 S. REDLANDS AVE                        Claim Date: 08/13/2018
PERRIS, CA 92570                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $21,775.50
SHELTON INDUSTRIAL PATTERN INC             Claim Number: 20026
8925 ZEV AVE                               Claim Date: 08/13/2018
BERKELEY, MO 63134                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $51,591.30
AAR SUPPLY CHAIN, INC.                     Claim Number: 20027
C/O DONALD J. VILIM                        Claim Date: 08/13/2018
1100 N. WOOD DALE ROAD                     Debtor: THE NORDAM GROUP, INC.
WOOD DALE, IL 60191


UNSECURED                  Claimed:           $240,000.00
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20028
TRANSFEROR: ELLSWORTH ADHESIVES            Claim Date: 08/13/2018
ATTN: ROBERT TANNOR                        Debtor: THE NORDAM GROUP, INC.
555 THEODORE FREMD AVE, STE C209           Comments: POSSIBLY AMENDED BY 20145
RYE, NY 10580

UNSECURED                  Claimed:             $6,657.06




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 34
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 35 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



LEE AEROSPACE INC                          Claim Number: 20029
9323 E 34TH ST N                           Claim Date: 08/14/2018
WICHITA, KS 67226                          Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:             $7,578.00
B & M OIL COMPANY INC                      Claim Number: 20030
PO BOX 9309                                Claim Date: 08/15/2018
TULSA, OK 74157                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $252.16
DSV AIR & SEA INC                          Claim Number: 20031
100 WALNUT AVE, STE 405                    Claim Date: 08/15/2018
CLARK, NJ 07066                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $189,439.03               Scheduled:              $103,844.46
HEALY, GERALD J                            Claim Number: 20032
9023 S 92ND E PL                           Claim Date: 08/15/2018
TULSA, OK 74133-4454                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,205.00
VALUE CREATION INSTITUTE, LLC              Claim Number: 20033
5111 FIELDHURST CT                         Claim Date: 08/16/2018
MASON, OH 45040                            Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           AMENDS CLAIM 20014

UNSECURED                  Claimed:             $9,570.63




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 35
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 36 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SEAL DYNAMICS, LLC                         Claim Number: 20034
600 PRIME PL                               Claim Date: 08/16/2018
HAUPPAUGE, NY 11788-5301                   Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $15,930.75
MITSUBISHI CHEMICAL CARBON FIBER & COMPO   Claim Number: 20035
1822 REYNOLDS AVENUE                       Claim Date: 08/16/2018
IRVINE, CA 92614                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $42,545.87
MOBILE MINI INC                            Claim Number: 20036
4646 E VAN BUREN ST, STE 400               Claim Date: 08/17/2018
PHOENIX, AZ 85008                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,002.61
CRG FINANCIAL LLC                          Claim Number: 20037
TRANSFEROR: BSA KUNSTSTOFFTECHNIK GMBH     Claim Date: 08/18/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626                        Comments: POSSIBLY AMENDED BY 20038


ADMINISTRATIVE             Claimed:             $9,765.00 UNLIQ
UNSECURED                  Claimed:            $10,690.76 UNLIQ
CRG FINANCIAL LLC                          Claim Number: 20038
TRANSFEROR: BSA KUNSTSTOFFTECHNIK GMBH     Claim Date: 08/18/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626                        Comments: POSSIBLY AMENDED BY 134
                                           amends claim# 20037

ADMINISTRATIVE             Claimed:             $9,765.00 UNLIQ
UNSECURED                  Claimed:            $10,690.76 UNLIQ         Scheduled:               $14,175.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 36
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 37 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AMI-CON SUPPLIES LTD                       Claim Number: 20039
UNIT 1, SWAN BUSINESS PARK                 Claim Date: 08/20/2018
SANDPIT RD                                 Debtor: THE NORDAM GROUP, INC.
DARTFORD, DA1 5ED
UNITED KINGDOM

UNSECURED                  Claimed:             $1,950.00
TAB HARDWARE INC                           Claim Number: 20040
1501 OREGON AVE                            Claim Date: 08/20/2018
LONG BEACH, CA 90813                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $49,522.25
CRG FINANCIAL LLC                          Claim Number: 20041
TRANSFEROR: TAPIS CORPORATION              Claim Date: 08/21/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:             $7,716.00               Scheduled:                $7,716.00
EXPERI-METAL INC                           Claim Number: 20042
ATTN ERIC BITEL                            Claim Date: 08/21/2018
6385 WALL ST                               Debtor: THE NORDAM GROUP, INC.
STERLING HEIGHTS, MI 48312


UNSECURED                  Claimed:           $158,600.00
ERPORTAL SOFTWARE INC                      Claim Number: 20043
59 INTERSTATE DR, STE 30                   Claim Date: 08/21/2018
WEST SPRINGFIELD, MA 01089                 Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $995.44




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 37
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 38 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



DELTA G DESIGN INC                         Claim Number: 20044
100 RESEARCH PKWY, STE 3287-B              Claim Date: 08/21/2018
WACO, TX 76704                             Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $97,212.50
B&B AIRPARTS INC                           Claim Number: 20045
1831 S HOOVER CT                           Claim Date: 08/21/2018
WICHITA, KS 67209                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $11,959.95
MEG TECHNOLOGIES INC                       Claim Number: 20046
15381 ASSEMBLY LN                          Claim Date: 08/21/2018
HUNTINGTON BEACH, CA 92649                 Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $65,898.25
STROM AVIATION INC                         Claim Number: 20047
109 S ELM ST                               Claim Date: 08/22/2018
WACONIA, MN 55387                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $111,727.07
DEZION STUDIOS LLC                         Claim Number: 20048
6912 E. 12TH ST.                           Claim Date: 08/23/2018
TULSA, OK 74112                            Debtor: THE NORDAM GROUP, INC.



PRIORITY                   Claimed:                $91.23
UNSECURED                  Claimed:            $16,372.61




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 38
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 39 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SHINE WIRE PRODUCTS INC                    Claim Number: 20049
25 PRINT WORKS DR                          Claim Date: 08/23/2018
ADAMS, MA 01220                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $35,937.00
CRG FINANCIAL LLC                          Claim Number: 20050
TRANSFEROR: AXIOM MATERIALS, INC.          Claim Date: 08/24/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:           $131,782.50               Scheduled:              $131,782.50
MID CONTINENT CONTROLS INC                 Claim Number: 20051
901 N RIVER                                Claim Date: 08/24/2018
DERBY, KS 67037                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,588.00 UNLIQ
FASTENAL COMPANY                           Claim Number: 20052
2001 THEURER BLVD                          Claim Date: 08/27/2018
WINONA, MN 55987                           Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:                $60.24
UNSECURED                  Claimed:             $4,567.64
AMERICAN LASER, INC.                       Claim Number: 20053
2551 EAST 46TH PL.                         Claim Date: 08/27/2018
TULSA, OK 74105                            Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:             $8,190.27
UNSECURED                  Claimed:            $70,170.43




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 39
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 40 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



OMNI PACKAGING                             Claim Number: 20054
ATTN: STEPHANIE CONDREN                    Claim Date: 08/28/2018
12322 E. 55TH STREET                       Debtor: THE NORDAM GROUP, INC.
P.O. BOX 21228
TULSA, OK 74146

ADMINISTRATIVE             Claimed:            $52,330.71
UNSECURED                  Claimed:           $243,309.98
BEEBE CUSTOM UPHOLSTERY                    Claim Number: 20055
920 E CHET SMITH                           Claim Date: 08/28/2018
DERBY, KS 67037                            Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 20077


UNSECURED                  Claimed:              $600.00
AIR SYSTEMS AND PUMP SOLUTIONS, LLC        Claim Number: 20056
14908 SANTA FE CROSSING DRIVE              Claim Date: 08/29/2018
EDMOND, OK 73013-3427                      Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $7,708.00
SHI INTERNATIONAL CORP                     Claim Number: 20057
290 DAVIDSON AVE.                          Claim Date: 08/29/2018
SOMERSET, NJ 08873                         Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 20098


UNSECURED                  Claimed:            $51,801.77
LEE COMPANY, THE                           Claim Number: 20058
ATTN TIM FAGAN                             Claim Date: 08/29/2018
2 PETTIPAUG ROAD                           Debtor: THE NORDAM GROUP, INC.
WESTBROOK, CT 06498


UNSECURED                  Claimed:            $86,748.25




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 40
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 41 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AGENTE TECHNICAL, LLC                      Claim Number: 20059
714 CENTERPARK DRIVE, #140                 Claim Date: 08/30/2018
COLLEYVILLE, TX 76034                      Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $33,426.67
RAY MACHINE INC                            Claim Number: 20060
12 LYNBROOK RD                             Claim Date: 08/30/2018
BALTIMORE, MD 21220                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $16,306.00
TULSA BASEBALL INC.                        Claim Number: 20061
ONEOK FIELD                                Claim Date: 08/30/2018
201 N ELGIN AVE                            Debtor: THE NORDAM GROUP, INC.
TULSA, OK 74120


UNSECURED                  Claimed:            $38,750.00
TULSA BASEBALL INC.                        Claim Number: 20062
ONEOK FIELD                                Claim Date: 08/30/2018
201 N ELGIN AVE                            Debtor: THE NORDAM GROUP, INC.
TULSA, OK 74120


UNSECURED                  Claimed:              $600.00
ASC PROCESS SYSTEMS, INC.                  Claim Number: 20063
ASC PROCESS SYSTEMS, INC.                  Claim Date: 08/31/2018
28402 LIVINGSTON AVE.                      Debtor: THE NORDAM GROUP, INC.
VALENCIA, CA 91355


UNSECURED                  Claimed:            $53,374.37




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 41
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 42 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SITA SC                                    Claim Number: 20064
3100 CUMBERLAND BLVD                       Claim Date: 09/03/2018
ATLANTA, GA 30339                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,142.42 UNLIQ
57TH AEROSPACE                             Claim Number: 20065
1215 MAPLE ST EXT                          Claim Date: 09/03/2018
CORAOPOLIS, PA 15108                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $50,500.00
MARJO ENVIRONMENTAL SAFETY CONSULTANTS     Claim Number: 20066
20112 S. RIVER RANCH RD W                  Claim Date: 09/04/2018
CLAREMORE, OK 74019                        Debtor: THE NORDAM GROUP, INC.



PRIORITY                   Claimed:             $5,170.00
CRG FINANCIAL LLC                          Claim Number: 20067
TRANSFEROR: M&M PRECISION COMPONENTS, LL   Claim Date: 09/05/2018
100 UNION AVENUE                           Debtor: THE NORDAM GROUP, INC.
CRESSKILL, NJ 07626


UNSECURED                  Claimed:            $25,142.50
PAYFACTORS GROUP LLC                       Claim Number: 20068
121 NEWARK AVENUE                          Claim Date: 09/05/2018
568                                        Debtor: THE NORDAM GROUP, INC.
JERSEY CITY, NJ 07302


UNSECURED                  Claimed:             $9,271.33




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 42
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 43 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



TRANSIT SERVICES INC                       Claim Number: 20069
4014 S MAYBELLE AVE                        Claim Date: 09/06/2018
TULSA, OK 74107                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $24,207.57
ALPHA MACHINING & MFG INC                  Claim Number: 20070
1604 N 161ST E AVE                         Claim Date: 09/06/2018
TULSA, OK 74116                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $5,807.00
FASTENAIR CORPORATION                      Claim Number: 20071
10800 E CENTRAL AVE                        Claim Date: 09/06/2018
WICHITA, KS 67206                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $879.00
PACIFIC AIR INDUSTRIES                     Claim Number: 20072
9650 DE SOTO AVE                           Claim Date: 09/06/2018
CHATSWORTH, CA 91311                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $13,597.00
JEHIER SAS                                 Claim Number: 20073
17 RUE ANDRE CHARLES BOULLE                Claim Date: 09/07/2018
CHATELLERAULT CEDEX, 86107                 Debtor: THE NORDAM GROUP, INC.
FRANCE


UNSECURED                  Claimed:             $1,440.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 43
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 44 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



KALLMAN WORLDWIDE, INC.                    Claim Number: 20075
4 NORTH ST. , STE 800                      Claim Date: 09/07/2018
WALDWICK, NJ 07463                         Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:              $100.00
INFORMA MEDIA, INC.                        Claim Number: 20076
1100 SUPERIOR AVE                          Claim Date: 09/07/2018
CLEVELAND, OH 44114                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $21,350.00
BEEBE CUSTOM UPHOLSTERY                    Claim Number: 20077
920 E CHET SMITH                           Claim Date: 09/09/2018
DERBY, KS 67037                            Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           AMENDS CLAIM # 20055

UNSECURED                  Claimed:              $600.00
O2 CORPORATION                             Claim Number: 20078
235 N WASHINGTON                           Claim Date: 09/10/2018
WICHITA, KS 67202                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $11,836.06
DESIGN CRAFT EXHIBITIONS LTD               Claim Number: 20079
UNIT 9 ROMAN WAY                           Claim Date: 09/12/2018
COLESHILL                                  Debtor: THE NORDAM GROUP, INC.
BIRMINGHAM, B46 1HG
UNITED KINGDON

UNSECURED                  Claimed:            $15,700.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 44
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 45 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SOUTHERN RUBBER STAMP CO INC               Claim Number: 20080
2637 E MARSHALL ST                         Claim Date: 09/12/2018
TULSA, OK 74110-4757                       Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 20081


UNSECURED                  Claimed:             $1,272.09
SOUTHERN RUBBER STAMP CO INC               Claim Number: 20081
2637 E MARSHALL ST                         Claim Date: 09/13/2018
TULSA, OK 74110-4757                       Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 20080

UNSECURED                  Claimed:             $1,272.09
ICAM TECHNOLOGIES CORPORATION              Claim Number: 20082
21500 NASSR ST                             Claim Date: 09/14/2018
SAINTE-ANNE-DE-BELLEVUE, QC H9X 4C1        Debtor: THE NORDAM GROUP, INC.
CANADA


UNSECURED                  Claimed:              $775.27
DRYSDALE & ASSOCIATES INC                  Claim Number: 20083
595 CHICORY LN                             Claim Date: 09/14/2018
CINCINNATI, OH 45244                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $43,316.46
AERO-BOND CORPORATION                      Claim Number: 20084
ATTN TIMOTHY MAZELLA                       Claim Date: 09/17/2018
PO BOX 80269                               Debtor: THE NORDAM GROUP, INC.
SPRINGFIELD, MA 01138-0269


UNSECURED                  Claimed:            $17,973.20




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 45
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 46 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



BUCKLEY INDUSTRIES INC                     Claim Number: 20085
335 N WARD PKWY                            Claim Date: 09/17/2018
HAYSVILLE, KS 67060                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,375.74
TRC MASTER FUND LLC                        Claim Number: 20086
TRANSFEROR: CARRIER ENTERPRISES LLC        Claim Date: 09/18/2018
ATTN: TERREL ROSS                          Debtor: THE NORDAM GROUP, INC.
PO BOX 633
WOODMERE, NY 11598

ADMINISTRATIVE             Claimed:             $5,385.33
UNSECURED                  Claimed:            $13,360.00
NICE S.R.L.                                Claim Number: 20087
VIALE MONTE GRAPPA 3/5                     Claim Date: 09/18/2018
MILANO, 20124                              Debtor: THE NORDAM GROUP, INC.
ITALY


UNSECURED                  Claimed:            $30,000.00
JUNO COMPANIES INC                         Claim Number: 20088
8702 E 41ST ST                             Claim Date: 09/18/2018
TULSA, OK 74145-3310                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $290.00 UNLIQ
FAIR HARBOR CAPITAL, LLC                   Claim Number: 20089
TRANSFEROR: MTS SYSTEMS CORPORATION        Claim Date: 09/19/2018
ANSONIA FINANCE STATION                    Debtor: THE NORDAM GROUP, INC.
PO BOX 237037
NEW YORK, NY 10023

UNSECURED                  Claimed:            $42,064.60               Scheduled:               $42,064.60




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 46
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 47 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AERO CHROME PLATING                        Claim Number: 20090
14660 ARMINTA ST                           Claim Date: 09/20/2018
VAN NUYS, CA 91402                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $4,338.06
QWEST AIR PARTS INC                        Claim Number: 20091
4400 DELP STREET                           Claim Date: 09/21/2018
MEMPHIS, TN 38118                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $142,500.00
WANNAMAKER DRIVE ACQUISITION II LLC        Claim Number: 20092
TRANSFEROR: AUTOMATED PRECISION INC        Claim Date: 09/21/2018
ATTN: JONATHAN R SILVERMAN                 Debtor: THE NORDAM GROUP, INC.
360 MADISON AVENUE, 22ND FLOOR             Comments: POSSIBLY AMENDED BY 20093
NEW YORK, NY 10017

UNSECURED                  Claimed:            $78,678.99
WANNAMAKER DRIVE ACQUISITION II LLC        Claim Number: 20093
TRANSFEROR: AUTOMATED PRECISION INC        Claim Date: 09/21/2018
ATTN: JONATHAN R SILVERMAN                 Debtor: THE NORDAM GROUP, INC.
360 MADISON AVENUE, 22ND FLOOR             Comments:
NEW YORK, NY 10017                         Amends Claim# 20092

UNSECURED                  Claimed:            $75,678.99
TACTAIR FLUID CONTROLS INC                 Claim Number: 20094
942 OLD LIVERPOOL RD                       Claim Date: 09/21/2018
LIVERPOOL, NY 13088                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $37,765.00




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 47
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 48 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



SAFETY SAVVY LLC                           Claim Number: 20095
C/O CHAD HINRICHS PLLC                     Claim Date: 09/25/2018
ATTN: CHAD HINRICHS                        Debtor: THE NORDAM GROUP, INC.
P.O. BOX 6194
TULSA, OK 74148

UNSECURED                  Claimed:             $7,500.00
2 POPS CATERING                            Claim Number: 20096
7107 S YALE #438                           Claim Date: 09/25/2018
TULSA, OK 74136                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $489.76
MEMBER'S BUILDING MAINTENANCE, LLC         Claim Number: 20097
11363 DENTON DR, STE 127                   Claim Date: 09/25/2018
DALLAS, TX 75229                           Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 20107


UNSECURED                  Claimed:           $222,502.00
SHI INTERNATIONAL CORP                     Claim Number: 20098
290 DAVIDSON AVE.                          Claim Date: 09/25/2018
SOMERSET, NJ 08873                         Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 20057

UNSECURED                  Claimed:            $58,171.56
LIBERTY FLAGS INC                          Claim Number: 20099
PO BOX 55101                               Claim Date: 09/26/2018
TULSA, OK 74155                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,729.19




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 48
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 49 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



ROCKY POINT CLAIMS LLC                     Claim Number: 20100
TRANSFEROR: LAUNCH TWS LLC                 Claim Date: 09/26/2018
PO BOX 165                                 Debtor: THE NORDAM GROUP, INC.
NORWALK, CT 06853


UNSECURED                  Claimed:           $118,887.37
KLX INC                                    Claim Number: 20101
C/O SHRAIBERB LANDAU & PAGE, PA            Claim Date: 09/27/2018
ATTN BERNICE C LEE, ESQ                    Debtor: THE NORDAM GROUP, INC.
2385 NW EXECUTIVE CENTER DR, #300
BOCA RATON, FL 33431

ADMINISTRATIVE             Claimed:           $176,698.39
UNSECURED                  Claimed:         $1,860,880.82
VERIZON BUSINESS GLOBAL LLC                Claim Number: 20102
ATTN WILLIAM VERMETTE                      Claim Date: 09/27/2018
22001 LOUDOUN COUNTY PKWY                  Debtor: THE NORDAM GROUP, INC.
ASHBURN, VA 20147


UNSECURED                  Claimed:             $5,610.18
BRUEL & KJAER NORTH AMERICA INC            Claim Number: 20103
3079 PREMIERE PKWY, STE 120                Claim Date: 09/27/2018
DULUTH, GA 30097                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,819.20
GERBER TECHNOLOGY LLC                      Claim Number: 20104
24 INDUSTRIAL PARK RD                      Claim Date: 10/01/2018
TOLLAND, CT 06084                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $31,964.37




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 49
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 50 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



FCA, LLC                                   Claim Number: 20105
ATTN CAROL KILBURG                         Claim Date: 10/01/2018
PO BOX 758                                 Debtor: THE NORDAM GROUP, INC.
MOLINE, IL 61266


UNSECURED                  Claimed:           $113,000.00
PHILLIPS + GOMEZ INC                       Claim Number: 20106
15 W 6TH ST, STE 2510                      Claim Date: 10/01/2018
TULSA, OK 74119                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $20,402.75
MEMBER'S BUILDING MAINTENANCE, LLC         Claim Number: 20107
11363 DENTON DR, STE 127                   Claim Date: 10/03/2018
DALLAS, TX 75229                           Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           Amends claim# 20097

UNSECURED                  Claimed:           $244,997.90
WEST COAST INDUSTRIES                      Claim Number: 20108
14900 WHITMAN AVE N                        Claim Date: 10/03/2018
SEATTLE, WA 98133                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,590.00
COYOTE LOGISTICS LLC                       Claim Number: 20109
960 NORTH POINTE PKWY, STE 150             Claim Date: 10/04/2018
ALPHARETTA, GA 30005                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:           $337,700.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 50
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 51 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



FAIR HARBOR CAPITAL ASSIGNEE OF PLASCORE   Claim Number: 20110
PO BOX 23037                               Claim Date: 10/04/2018
NEW YORK, NY 10023                         Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:             $3,704.10
UNSECURED                  Claimed:             $4,843.20               Scheduled:                $4,843.20
MAC SYSTEMS                                Claim Number: 20111
1010 E 2ND ST                              Claim Date: 10/08/2018
TULSA, OK 74120                            Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:             $1,517.26 UNLIQ
HAIN CAPITAL INVESTORS, LLC                Claim Number: 20112
301 ROUTE 17 NORTH, 7TH FLOOR              Claim Date: 10/08/2018
RUTHERFORD, NJ 07070                       Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:            $80,113.00
UNSECURED                  Claimed:         $1,143,960.00
PRC DESOTO INTERNATIONAL INC.              Claim Number: 20113
AKA PPG AEROSPACE                          Claim Date: 10/08/2018
ONE PPG PLACE                              Debtor: THE NORDAM GROUP, INC.
FLOOR 9 - CREDIT
PITTSBURGH, PA 15272

UNSECURED                  Claimed:           $144,443.22
RELIANT DEFENSE TECHNOLOGIES LLC           Claim Number: 20114
10905 ASHTON DRIVE                         Claim Date: 10/09/2018
FORT WAYNE, IN 46845                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $4,640.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 51
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 52 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



LIGHTHOUSE WORLDWIDE SOLUTIONS             Claim Number: 20115
47300 KATO ROAD                            Claim Date: 10/09/2018
FREMONT, CA 94538                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,850.50
PROSTEP INC                                Claim Number: 20116
300 PARK ST, #410                          Claim Date: 10/11/2018
BIRMINGHAM, MI 48009                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $1,501.92
TANNOR PARTNERS CREDIT FUND LP             Claim Number: 20117
555 THEODORE FREMD AVE, STE C-209          Claim Date: 10/11/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 201
                                           Amends claim# 46 & 4

ADMINISTRATIVE             Claimed:               $364.28
UNSECURED                  Claimed:             $9,485.90
THERMWOOD CORPORATION                      Claim Number: 20118
ATTN DEAN FEHRIBACH                        Claim Date: 10/15/2018
904 BUFFALOVILLE ROAD                      Debtor: THE NORDAM GROUP, INC.
DALE, IN 47523                             Comments: POSSIBLY AMENDED BY 20119


UNSECURED                  Claimed:            $91,130.04
THERMWOOD CORPORATION                      Claim Number: 20119
ATTN DEAN FEHRIBACH                        Claim Date: 10/15/2018
904 BUFFALOVILLE ROAD                      Debtor: THE NORDAM GROUP, INC.
DALE, IN 47523                             Comments:
                                           amends claim# 20118

UNSECURED                  Claimed:            $91,130.04




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 52
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 53 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



AMERICAN FIRE PROTECTION GROUP INC         Claim Number: 20120
ATTN AL SEDACCA                            Claim Date: 10/15/2018
8000 W 78TH ST, STE 111                    Debtor: THE NORDAM GROUP, INC.
EDINA, MN 55439


UNSECURED                  Claimed:            $62,885.05
GREIF FLEXIBLE PRODUCT & SERVICES          Claim Number: 20121
366 GREIF PARKWAY                          Claim Date: 10/15/2018
DELAWARE, OH 43015                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $6,701.55
AVIATION DEVICES & ELECTRONIC COMP LLC     Claim Number: 20122
ATTN TAMARA SMITH                          Claim Date: 10/15/2018
3215 W LOOP 820 S                          Debtor: THE NORDAM GROUP, INC.
FORT WORTH, TX 76116-5941


UNSECURED                  Claimed:            $15,207.83
HELENA AGRI-ENTERPRISES LLC                Claim Number: 20123
ATTN ZAC BLACK                             Claim Date: 10/16/2018
255 SCHILING BLVD, STE 200                 Debtor: THE NORDAM GROUP, INC.
COLLIERVILLE, TN 38017


UNSECURED                  Claimed:              $524.50
ASSOCIATED INDUSTRIES INC                  Claim Number: 20124
225 WABASH                                 Claim Date: 10/18/2018
WICHITA, KS 67214                          Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           Amends claim# 20005

UNSECURED                  Claimed:           $394,792.29




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 53
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 54 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



TANNOR PARTNERS CREDIT FUND LP             Claim Number: 20125
555 THEODORE FREMD AVE, STE C-209          Claim Date: 10/18/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.
                                           Comments: POSSIBLY AMENDED BY 20150
                                           Amends Claim# 101

ADMINISTRATIVE             Claimed:             $2,223.89
UNSECURED                  Claimed:             $8,444.38
WEST SAFETY SERVICES INC                   Claim Number: 20126
11808 MIRACLE HILLS DRIVE                  Claim Date: 10/19/2018
OMAHA, NE 68154                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $8,956.10
LUXFER, INC.                               Claim Number: 20127
ATTN ATTY MEGAN E GLISE                    Claim Date: 10/19/2018
8989 N PORT WASHINGTON RD SUITE 211        Debtor: THE NORDAM GROUP, INC.
MILWAUKEE, WI 53217


UNSECURED                  Claimed:            $77,555.40
FAIR HARBOR CAPITAL, LLC AS ASS. OF KS     Claim Number: 20128
PO BOX 237037                              Claim Date: 10/23/2018
NEW YORK, NY 10023                         Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $7,864.15
A.E. PETSCHE CO INC                        Claim Number: 20129
ATTN MARTHA HARVEY                         Claim Date: 10/24/2018
9151 E PANORAMA CIRCLE                     Debtor: THE NORDAM GROUP, INC.
CENTENNIAL, CO 80112


ADMINISTRATIVE             Claimed:              $315.00
UNSECURED                  Claimed:              $291.42




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 54
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 55 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



ECONOMY LUMBER COMPANY INC                 Claim Number: 20130
4221 EAST PINE STREET                      Claim Date: 10/25/2018
TULSA, OK 74115                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $39,372.05
GT SALES & MANUFACTURING INC               Claim Number: 20131
GT MIDWEST                                 Claim Date: 10/26/2018
ATTN: CREDIT MANAGER                       Debtor: THE NORDAM GROUP, INC.
2202 SOUTH WEST STREET
WICHITA, KS 67213

UNSECURED                  Claimed:             $6,718.67
TULSA COUNTY TREASURER                     Claim Number: 20132
500 S DENVER AVE, 3RD FLOOR                Claim Date: 10/31/2018
TULSA, OK 74103                            Debtor: THE NORDAM GROUP, INC.



PRIORITY                   Claimed:         $1,436,826.00
SECURED                    Claimed:           $188,276.00
LABORATORY CORPORATION OF AMERICA          Claim Number: 20133
C/O JOHNSON LEGAL NETWORK, PLLC            Claim Date: 11/01/2018
535 WELLINGTON WAY, SUITE 380              Debtor: THE NORDAM GROUP, INC.
LEXINGTON, KY 40503


UNSECURED                  Claimed:             $1,089.62
TANNOR PARTNERS CREDIT FUND LP             Claim Number: 20134
555 THEODORE FREMD AVE                     Claim Date: 11/02/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580                              Comments: POSSIBLY AMENDED BY 20152


ADMINISTRATIVE             Claimed:             $5,592.30
UNSECURED                  Claimed:            $16,481.11




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 55
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262         Filed 07/15/19   Page 56 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



TANNOR PARTNERS CREDIT FUND LP             Claim Number: 20135
555 THEODORE FREMD AVE                     Claim Date: 11/02/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580                              Comments: POSSIBLY AMENDED BY 20146
                                           amends claim# 20117

ADMINISTRATIVE             Claimed:               $364.28
UNSECURED                  Claimed:             $9,485.90
TANNOR PARTNERS CREDIT FUND LP             Claim Number: 20136
555 THEODORE FREMD AVE                     Claim Date: 11/02/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580                              Comments: POSSIBLY AMENDED BY 20153
                                           amends claim# 20125

ADMINISTRATIVE             Claimed:             $2,223.89
UNSECURED                  Claimed:             $8,444.38
TBM, INC.                                  Claim Number: 20137
8506 HERRINGTON CT                         Claim Date: 11/06/2018
PEVELY, MO 63070                           Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:              $354.24
BRADFORD CAPITAL HOLDINGS, LP              Claim Number: 20138
TRANSFEROR: BELCAN SERVICES GROUP LTD.     Claim Date: 11/12/2018
C/O BRADFORD CAPITAL MGMT, LLC/B BRAGER    Debtor: THE NORDAM GROUP, INC.
PO BOX 4353
CLIFTON, NJ 07012

UNSECURED                  Claimed:            $43,900.07               Scheduled:               $41,190.89
RUIZ, GUADALUPE                            Claim Number: 20139
10844 E 26 ST                              Claim Date: 11/16/2018
TULSA, OK 74129                            Debtor: THE NORDAM GROUP, INC.



PRIORITY                   Claimed:            $12,436.80




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 56
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 57 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



BRADFORD CAPITAL HOLDINGS, LP              Claim Number: 20140
P.O. BOX 4353                              Claim Date: 11/29/2018
CLIFTON, NJ 07012                          Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:            $26,273.50
PRIMLAND, LTD                              Claim Number: 20141
PO BOX 950                                 Claim Date: 12/13/2018
MEADOWS OF DAN, VA 24120                   Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:            $11,692.50
TRAILER REFRIGERATION SERVICE INC          Claim Number: 20142
C/O JAMES FRASIER                          Claim Date: 12/13/2018
1700 SOUTHWEST BLVD                        Debtor: THE NORDAM GROUP, INC.
TULSA, OK 74107


UNSECURED                  Claimed:            $43,385.76
DONNELLEY FINANCIAL LLC                    Claim Number: 20143
35 W WACKER DRIVE                          Claim Date: 12/14/2018
FLOOR 37                                   Debtor: THE NORDAM GROUP, INC.
CHICAGO, IL 60601


UNSECURED                  Claimed:            $19,519.69
HARCOURT INDUSTRIAL INC                    Claim Number: 20144
1100 EAST WHITCOMB AVENUE                  Claim Date: 12/19/2018
MADISON HEIGHTS, MI 48071                  Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $7,526.15




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 57
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 58 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20145
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 12/21/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 20028

UNSECURED                  Claimed:             $6,833.97
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20146
555 THEODORE FREMD AVE.                    Claim Date: 12/21/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580                              Comments: POSSIBLY AMENDED BY 20148
                                           amends claim# 20135

UNSECURED                  Claimed:            $10,164.31
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20147
555 THEODORE FREMD AVE.                    Claim Date: 12/21/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580


UNSECURED                  Claimed:            $14,495.21
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20148
555 THEODORE FREMD AVE.                    Claim Date: 12/21/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580                              Comments: POSSIBLY AMENDED BY 20158
                                           amends claim# 20146

UNSECURED                  Claimed:            $10,164.31
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20149
555 THEODORE FREMD AVE.                    Claim Date: 12/21/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580


UNSECURED                  Claimed:             $9,304.04




Epiq Bankruptcy Solutions, LLC                                                                                           Page: 58
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 59 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20150
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 12/21/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 20125

ADMINISTRATIVE             Claimed:             $2,223.89
UNSECURED                  Claimed:             $8,797.39
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20151
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 12/21/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 97

UNSECURED                  Claimed:            $13,056.65
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20152
555 THEODORE FREMD AVE.                    Claim Date: 12/21/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580                              Comments:
                                           amends claim# 20134

ADMINISTRATIVE             Claimed:             $5,592.30
UNSECURED                  Claimed:            $17,888.97
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20153
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 12/21/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 20136

ADMINISTRATIVE             Claimed:             $2,223.89
UNSECURED                  Claimed:             $8,797.39
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20154
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 12/21/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 24

UNSECURED                  Claimed:             $3,051.31




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 59
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 60 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20155
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 12/21/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $7,895.46
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20156
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 12/21/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $5,108.24
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20157
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 12/21/2018
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.
                                           Comments:
                                           amends claim# 23

UNSECURED                  Claimed:            $30,168.65
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20158
555 THEODORE FREMD AVE.                    Claim Date: 12/21/2018
SUITE C-209                                Debtor: THE NORDAM GROUP, INC.
RYE, NY 10580                              Comments:
                                           amends claim# 20148

UNSECURED                  Claimed:            $10,164.31
PNEUDRAULICS                               Claim Number: 20159
8575 HELMS AVE                             Claim Date: 01/04/2019
RANCHO CUCAMONGA, CA 91730                 Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $21,581.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 60
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 61 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



HERITAGE ENVIRONMENTAL SERVICES LLC        Claim Number: 20160
ATTN ACCOUNTING                            Claim Date: 01/10/2019
6510 TELECOM DR, STE 400                   Debtor: THE NORDAM GROUP, INC.
INDIANAPOLIS, IN 46278


UNSECURED                  Claimed:            $61,561.05
TANNOR PARTNERS CREDIT FUND LP             Claim Number: 20161
555 THEODORE FREMD AVE, STE C-209          Claim Date: 01/10/2019
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $7,873.79
AERSALE COMPONENT SOLUTIONS INC            Claim Number: 20162
C/O AERSALE INC                            Claim Date: 01/16/2019
121 ALHAMBRA PLAZA, STE 1700               Debtor: THE NORDAM GROUP, INC.
CORAL GABLES, FL 33134


UNSECURED                  Claimed:            $37,528.62 UNLIQ
TANNOR PARTNERS CREDIT FUND, LP            Claim Number: 20163
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 01/22/2019
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $3,940.79
RESCOLL                                    Claim Number: 20164
8 ALLÉE GEOFFROY SAINT HILAIRE             Claim Date: 01/28/2019
CS 30021                                   Debtor: THE NORDAM GROUP, INC.
PESSAC, 33600
FRANCE

UNSECURED                  Claimed:            $11,707.95




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 61
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 62 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



PROSTEP INC                                Claim Number: 20165
300 PARK ST, STE 410                       Claim Date: 01/28/2019
BIRMINGHAM, MI 48009                       Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $6,007.68
OCR SERVICES INC                           Claim Number: 20166
15825 SHADY GROVE RD, STE 90               Claim Date: 01/28/2019
ROCKVILLE, MD 20850                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $2,931.00
NET-INSPECT LLC                            Claim Number: 20167
25 CENTRAL WAY, STE 300                    Claim Date: 01/29/2019
KIRKLAND, WA 98033                         Debtor: THE NORDAM GROUP, INC.



ADMINISTRATIVE             Claimed:             $1,351.65
SIGMA SOLUTIONS                            Claim Number: 20168
ATTN MATT YATES                            Claim Date: 02/01/2019
15461 SPRINGDALE ST                        Debtor: THE NORDAM GROUP, INC.
HUNTINGTON BEACH, CA 92649


UNSECURED                  Claimed:           $231,837.86
MICROSOFT CORPORATION                      Claim Number: 20169
ATTN DAVID P. PAPIEZ                       Claim Date: 02/06/2019
FOX ROTHSCHILD LLP                         Debtor: THE NORDAM GROUP, INC.
1001 4TH AVE, SUITE 4500
SEATTLE, WA 98154

UNSECURED                  Claimed:         $1,184,082.16




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 62
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 63 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



FISHER SCIENTIFIC CO LLC                   Claim Number: 20170
C/O THERMO FISHER SCIENTIFIC               Claim Date: 02/11/2019
ATTN GARY BARNES                           Debtor: THE NORDAM GROUP, INC.
300 INDUSTRY DR
PITTSBURGH, PA 15275

UNSECURED                  Claimed:             $7,890.02
TRINITY LIQUIDITY GROUP, LLC               Claim Number: 20171
PO BOX 669                                 Claim Date: 02/12/2019
SMITHTOWN, NY 11787                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $16,075.88
AERONAUTICAL CONCEPT OF EXHAUST, LLC       Claim Number: 20172
HERBERT J. HAMMOND/MATTHEW B. ALEXANDER    Claim Date: 02/13/2019
THOMPSON & KNIGHT LLP                      Debtor: THE NORDAM GROUP, INC.
1722 ROUTH STREET, SUITE 1500
DALLAS, TX 75201

UNSECURED                  Claimed:                $0.00
LAIR, JEAN-PIERRE                          Claim Number: 20173
HERBERT J. HAMMOND/MATT ALEXANDER          Claim Date: 02/13/2019
THOMPSON & KNIGHT LLP                      Debtor: THE NORDAM GROUP, INC.
1722 ROUTH STREET, SUITE 1500
DALLAS, TX 75201

UNSECURED                  Claimed:                $0.00
SIEMENS PLM SOFTWARE INC.                  Claim Number: 20174
ATTN MELISSA W. MCGRATH                    Claim Date: 02/13/2019
2000 EASTMAN DRIVE                         Debtor: THE NORDAM GROUP, INC.
MILFORD, OH 45150


UNSECURED                  Claimed:             $3,480.71




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 63
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 64 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



O.C. TANNER RECOGNITION COMPANY            Claim Number: 20175
1930 SOUTH STATE STREET                    Claim Date: 02/20/2019
SALT LAKE CITY, UT 84115-2311              Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $5,153.88
ADVANCED GRAPHIC PRODUCTS                  Claim Number: 20176
750 GATEWAY BLVD                           Claim Date: 03/13/2019
COPPELL, TX 75019                          Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $23,674.16
TANNOR PARTNERS CREDIT FUND LP             Claim Number: 20177
555 THEODORE FREMD AVE. SUITE C-209        Claim Date: 03/22/2019
RYE, NY 10580                              Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:             $5,076.59
ENGRAVERS NETWORK LLC                      Claim Number: 20178
ATTN SUSAN HENSLEY                         Claim Date: 04/03/2019
POB 1467                                   Debtor: THE NORDAM GROUP, INC.
ARLINGTON, TX 76004-1467


SECURED                    Claimed:             $8,495.00
UNSECURED                  Claimed:               $250.00
OKLAHOMA EMPLOYMENT SECURITY COMMISSION Claim Number: 20179
PO BOX 53039                            Claim Date: 05/28/2019
OKLAHOMA CITY, OK 73152-3039            Debtor: THE NORDAM GROUP, INC.



PRIORITY                   Claimed:              $959.26




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 64
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 65 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)



HITCO CARBON COMPOSITES                    Claim Number: 20180
10715 DAVID TAYLOR DR, STE 460             Claim Date: 07/03/2019
CHARLOTTE, NC 28262                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $22,028.00




Epiq Bankruptcy Solutions, LLC                                                                                         Page: 65
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262      Filed 07/15/19   Page 66 of 78            Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11699)




                                                               Summary Page

              Total Number of Filed Claims:        321                                         Claimed Amount       Allowed Amount

                                                                Administrative:                       $818,954.59              $0.00
                                                                Priority:                           $1,521,810.04              $0.00
                                                                Secured:                              $202,316.13              $0.00
                                                                Unsecured:                         $20,736,928.25              $0.00
                                                                Total:                             $23,280,009.01              $0.00
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262     Filed 07/15/19   Page 67 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11700)



W.W. GRAINGER INC                          Claim Number: 91
401 SOUTH WRIGHT ROAD W4E C37              Claim Date: 10/10/2018
JANESVILLE, WI 53546                       Debtor: NACELLE MANUFACTURING 1 LLC



ADMINISTRATIVE             Claimed:             $3,611.17 UNLIQ
SECURED                    Claimed:             $5,545.13 UNLIQ
UNSECURED                  Claimed:            $10,938.12 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                            Page: 1
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262      Filed 07/15/19   Page 68 of 78           Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11700)




                                                               Summary Page

              Total Number of Filed Claims:          1                                         Claimed Amount      Allowed Amount

                                                                Administrative:                       $3,611.17               $0.00
                                                                Priority:                                 $0.00               $0.00
                                                                Secured:                              $5,545.13               $0.00
                                                                Unsecured:                           $10,938.12               $0.00
                                                                Total:                               $20,094.42               $0.00
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262      Filed 07/15/19   Page 69 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11701)



W.W. GRAINGER INC                          Claim Number: 92
401 SOUTH WRIGHT ROAD W4E C37              Claim Date: 10/10/2018
JANESVILLE, WI 53546                       Debtor: NACELLE MANUFACTURING 23 LLC



ADMINISTRATIVE             Claimed:             $3,611.17 UNLIQ
SECURED                    Claimed:             $5,545.13 UNLIQ
UNSECURED                  Claimed:            $10,938.12 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                             Page: 1
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262      Filed 07/15/19   Page 70 of 78           Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11701)




                                                               Summary Page

              Total Number of Filed Claims:          1                                         Claimed Amount      Allowed Amount

                                                                Administrative:                       $3,611.17               $0.00
                                                                Priority:                                 $0.00               $0.00
                                                                Secured:                              $5,545.13               $0.00
                                                                Unsecured:                           $10,938.12               $0.00
                                                                Total:                               $20,094.42               $0.00
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 71 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11702)



W.W. GRAINGER INC                          Claim Number: 93
401 SOUTH WRIGHT ROAD W4E C37              Claim Date: 10/10/2018
JANESVILLE, WI 53546                       Debtor: PARTPILOT LLC



ADMINISTRATIVE             Claimed:             $3,611.17 UNLIQ
SECURED                    Claimed:             $5,545.13 UNLIQ
UNSECURED                  Claimed:            $10,938.12 UNLIQ
HAMPTON CREATIVE INC.                      Claim Number: 20074
3939 S HARVARD AVE., STE 204               Claim Date: 09/07/2018
TULSA, OK 74135                            Debtor: PARTPILOT LLC



UNSECURED                  Claimed:            $23,655.04




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 1
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262      Filed 07/15/19   Page 72 of 78           Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11702)




                                                               Summary Page

              Total Number of Filed Claims:          2                                         Claimed Amount      Allowed Amount

                                                                Administrative:                       $3,611.17               $0.00
                                                                Priority:                                 $0.00               $0.00
                                                                Secured:                              $5,545.13               $0.00
                                                                Unsecured:                           $34,593.16               $0.00
                                                                Total:                               $43,749.46               $0.00
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 73 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11703)



W.W. GRAINGER INC                          Claim Number: 94
401 SOUTH WRIGHT ROAD W4E C37              Claim Date: 10/10/2018
JANESVILLE, WI 53546                       Debtor: TNG DISC, INC.
                                           Comments:
                                           Claim Out of Balance

ADMINISTRATIVE             Claimed:             $3,611.17 UNLIQ
SECURED                    Claimed:             $5,545.13 UNLIQ
UNSECURED                  Claimed:            $10,938.12 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 1
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262      Filed 07/15/19   Page 74 of 78           Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (18-11703)




                                                               Summary Page

              Total Number of Filed Claims:          1                                         Claimed Amount      Allowed Amount

                                                                Administrative:                       $3,611.17               $0.00
                                                                Priority:                                 $0.00               $0.00
                                                                Secured:                              $5,545.13               $0.00
                                                                Unsecured:                           $10,938.12               $0.00
                                                                Total:                               $20,094.42               $0.00
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 75 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (NON-MATCH)



SPECTECH USA INC                           Claim Number: 25
6203 S 39TH W AVE                          Claim Date: 08/17/2018
TULSA, OK 74132                            Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $37,509.40




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 1
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262      Filed 07/15/19   Page 76 of 78           Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (NON-MATCH)




                                                               Summary Page

              Total Number of Filed Claims:          1                                         Claimed Amount      Allowed Amount

                                                                Administrative:                           $0.00               $0.00
                                                                Priority:                                 $0.00               $0.00
                                                                Secured:                                  $0.00               $0.00
                                                                Unsecured:                           $37,509.40               $0.00
                                                                Total:                               $37,509.40               $0.00
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262   Filed 07/15/19   Page 77 of 78   Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (NO CASE)



PACIFIC PRECISION PRODUCTS                 Claim Number: 89
ATTN ACCOUNTING DEPT                       Claim Date: 10/08/2018
9671 IRVINE CENTER DRIVE                   Debtor: THE NORDAM GROUP, INC.
IRVINE, CA 92618


UNSECURED                  Claimed:             $8,464.50
BRENNTAG SOUTHWEST INC                     Claim Number: 127
704 E WINTERGREEN                          Claim Date: 01/08/2019
LANCASTER, TX 75134                        Debtor: THE NORDAM GROUP, INC.



UNSECURED                  Claimed:            $88,467.76




Epiq Bankruptcy Solutions, LLC                                                                                          Page: 1
THE NORDAM GROUP, INC.                          Case 18-11699-MFW   Doc 1262      Filed 07/15/19   Page 78 of 78           Date: 07/10/2019
Numerical Claims Register for THE NORDAM Group, Inc. (NO CASE)




                                                               Summary Page

              Total Number of Filed Claims:          2                                         Claimed Amount      Allowed Amount

                                                                Administrative:                           $0.00               $0.00
                                                                Priority:                                 $0.00               $0.00
                                                                Secured:                                  $0.00               $0.00
                                                                Unsecured:                           $96,932.26               $0.00
                                                                Total:                               $96,932.26               $0.00
